           Case 1:20-cv-11104-WGY Document 177 Filed 06/02/21 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


VICTIM RIGHTS LAW CENTER, et al.,

                                      Plaintiffs,
          v.

MIGUEL ANGEL CARDONA, in his official                     Case No. 1:20-cv-11104-WGY
capacity as Secretary of Education, et al.,

                                      Defendants,
         and

STATE OF TEXAS,

                   [Proposed] Intervenor-Defendant.



                                         NOTICE OF APPEAL

         Pursuant to Federal Rules of Appellate Procedure 3(a)(1) and 4(a)(1)(A), the State of

Texas, by and through the Attorney General of Texas, gives this notice of appeal to the United

States Court of Appeals for the First Circuit from the Order entered in this action on May 12, 2021,

which denied its motion to intervene. [ECF No. 170].




4851-4066-4045.1
           Case 1:20-cv-11104-WGY Document 177 Filed 06/02/21 Page 2 of 3




Date: June 2, 2021                               Respectfully submitted.


KEN PAXTON                                        PATRICK K. SWEETEN
Attorney General of Texas                         Deputy Attorney General for Special
                                                  Litigation
BRENT WEBSTER
First Assistant Attorney General                   /s/ Kathleen T. Hunker
                                                  KATHLEEN T. HUNKER
                                                  Special Counsel

                                                  OFFICE OF THE ATTORNEY GENERAL
                                                  P.O. Box 12548 (MC-009)
                                                  Austin, Texas 78711-2548
                                                  Tel.: (512) 936-1414
                                                  Fax: (512) 457-4410
                                                  patrick.sweeten@oag.texas.gov
                                                  kathleen.hunker@oag.texas.gov



                                                 /s/ Kenneth B. Walton
                                                 Kenneth B. Walton (BBO No. 562174)
                                                 Ken.Walton@lewisbrisbois.com
                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                 One International Place, 3rd Floor
                                                 Boston, MA 02110
                                                 T: 857-313-3950
                                                 F: 857-313-3951




4851-4066-4045.1   State of Texas’s Notice of Appeal 2
           Case 1:20-cv-11104-WGY Document 177 Filed 06/02/21 Page 3 of 3




                                     CERTIFICATE OF SERVICE

       I, Kenneth B. Walton, hereby certify that on June 2, 2021, a true and correct copy of the
within document was served on all parties via the Electronic Case Filing System.



                                                 /s/   Kenneth B. Walton
                                                 Kenneth B. Walton




4851-4066-4045.1   State of Texas’s Notice of Appeal 3
